Case: 19-60647    Document: 00516323396        Page: 1    Date Filed: 05/18/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 18, 2022
                                No. 19-60647
                                                                   Lyle W. Cayce
                                                                        Clerk
   Giscard Nkenglefac,

                                                                   Petitioner,

                                    versus

   Merrick Garland, U.S. Attorney General,

                                                                 Respondent.


                    Petition for Review of the Order of the
                        Board of Immigration Appeals
                             BIA No. A216 591 99


   Before Higginson, Willett, and Ho, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         Petitioner Giscard Nkenglefac, a native and citizen of Cameroon,
   applied for admission into the United States on May 9, 2018. The
   immigration judge (“IJ”), Agnelis Reese, denied Nkenglefac’s application
   for relief from removal and ordered him removed to Cameroon after
   determining that Nkenglefac was not credible. The Board of Immigration
   Appeals (“BIA”) subsequently affirmed the IJ’s determination, and
   Nkenglefac was removed to Cameroon. Nkenglefac now petitions for review
Case: 19-60647        Document: 00516323396             Page: 2      Date Filed: 05/18/2022




                                         No. 19-60647


   of the BIA’s dismissal of his appeal from the IJ’s denial of application for
   asylum, withholding of removal, and relief under the Convention Against
   Torture (“CAT”). Nkenglefac challenges the IJ’s reliance on his U.S.
   Customs and Border Protection (“CBP”) and asylum credible fear
   interviews that were not entered into the hearing record of the removal
   proceeding, nor, indeed, raised in that hearing at all, to make an adverse
   credibility finding.
                                               I.
                                              A.
           Nkenglefac testified before the IJ1 that he was a native and citizen of
   Cameroon, living in the city of Muyuka. After graduating high school in
   2008, he was prevented from obtaining further education because he spoke
   English instead of French. In 2013, after working two other jobs, Nkenglefac
   bought a taxi and became a taxi driver.
           In January 2014, Nkenglefac became a member of the Southern
   Cameroon National Council (“SCNC”), a Cameroonian political party. As
   a member of the party, Nkenglefac organized and attended political meetings,
   protests, and rallies. He also attempted to recruit new party members. The
   SCNC’s goal was for the English-speaking southern part of Cameroon to
   secede from Cameroon. On cross-examination, he acknowledged that the
   government of Cameroon considers the SCNC to be a criminal organization.
           Nkenglefac was arrested in January 2017, while attending a secret
   SCNC meeting at a house in Muyuka. There were approximately 80 to 100
   people present when police arrived. Some people fled and escaped; others,
   including Nkenglefac, were caught and arrested. Nkenglefac was held at a
   police station for seven days before his release. At the time of his arrest,


           1
            The information contained in the following section of this opinion was taken from
   the hearing record, which – except as discussed below – has not been contested.




                                               2
Case: 19-60647      Document: 00516323396          Page: 3    Date Filed: 05/18/2022




                                    No. 19-60647


   police forced him to stand with his arms over his head and jump like a frog
   for 30 minutes. Once Nkenglefac arrived at the police station, police
   interviewed him for 10 minutes and then placed him in an unventilated cell.
   The police beat him with a baton every morning while questioning him about
   the leadership of the SCNC, and they refused to offer him food. Nkenglefac
   suffered pain but did not suffer any physical injuries from this incident. Prior
   to Nkenglefac’s release, police ordered him to sign a document stating that
   he would no longer participate in any SCNC activities.
          The following month, Nkenglefac attended a secret SCNC meeting
   in the city of Lilale, approximately 40 minutes from Muyuka. Police, security
   officers, and soldiers broke up the meeting and attempted to arrest those
   present. Six officials caught Nkenglefac as he attempted to flee. They began
   beating him with batons and fists; they also kicked him. One official grabbed
   Nkenglefac’s arm and dislocated his shoulder, and two other officials beat
   him with guns until he lost consciousness. The police took Nkenglefac to the
   police station briefly before he was released. His family took him to a local
   hospital, which did not admit him. His family then took him to a regional
   hospital in the city of Buea, which was approximately one hour from Muyuka.
   Nkenglefac regained consciousness in the hospital, where he remained for 45
   days. He suffered swelling, bruising, blood clots on his eyes, and restricted
   arm movements due to his shoulder injury.
          After his release from the hospital, Nkenglefac stayed in Buea and
   lived with his aunt for about a month. He then returned to his home in
   Muyuka and learned that the police had issued a warrant for his arrest. Rather
   than stay and face the charges, Nkenglefac returned to Buea in May 2017 and
   rented an apartment. He remained in Buea for approximately 8 to 12 months.
          Nkenglefac’s next encounter with police happened in Buea in 2018.
   Police approached him while he was in his taxi distributing flyers that
   encouraged all English-speaking southern Cameroonians to engage in a




                                          3
Case: 19-60647     Document: 00516323396          Page: 4   Date Filed: 05/18/2022




                                   No. 19-60647


   general strike. When police approached his vehicle, Nkenglefac sped off. The
   police pursued him for 15 to 20 minutes but were unable to catch him.
   Nkenglefac wrecked his taxi into some water near a banana plantation. A
   passerby took him to Muyuka. He then fled to the city of Kumba. A friend
   later told him that his taxi had been burned and that the police were looking
   for him.
          Upon learning that the police were looking for him, Nkenglefac fled to
   Lagos, Nigeria, where he stayed for approximately two weeks. At that point,
   Nkenglefac learned that Nigerian police were arresting SCNC members and
   sending them back to Cameroon. Nkenglefac attempted to use his
   Cameroonian passport to depart Nigeria for Ecuador; however, he was
   stopped and almost arrested. Nkenglefac returned to the hotel where he had
   been staying. The next day, he smuggled himself back into Cameroon,
   avoiding official reentry. He hid on a plantation farm in Muyuka for two to
   three weeks.
          A family member was eventually able to arrange Nkenglefac’s
   departure from Cameroon. He left Muyuka for Douala, a large city in
   Cameroon, where he was able to use his Cameroonian passport to fly from
   Cameroon to Rwanda. He then traveled to South Africa, Brazil, Peru, and,
   finally, Ecuador. He arrived in Ecuador in March 2018, and he spent
   approximately 10 days there. After leaving Ecuador, Nkenglefac traveled to
   Colombia with the assistance of a Cameroonian living in Ecuador. He then
   spent two months travelling to the United States, eventually reaching the
   country in May 2018. Upon arrival to the United States, Nkenglefac turned
   himself in to Immigration Officers at the border.
          During Nkenglefac’s travels to the United States, he was in contact
   with a cousin in Cameroon. His cousin informed him that the military went
   to his family home and attacked his younger brother, who was also involved
   in SCNC protests, beating him to death. His family home was also burned




                                         4
Case: 19-60647      Document: 00516323396           Page: 5    Date Filed: 05/18/2022




                                     No. 19-60647


   down. After speaking with his cousin, Nkenglefac had no further contact with
   his family.
          During cross-examination and upon questioning by the IJ, Nkenglefac
   provided further information about his travels from Cameroon to the United
   States. For example, Nkenglefac was in Costa Rica for six days. He did not
   seek asylum there, but he did obtain an entry permit and received
   transitionary permanency status, which authorized Nkenglefac to remain in
   Costa Rica for 25 days and gave him the ability to apply to stay longer.
   Additionally, Nkenglefac stated that he worked while he was staying in
   Nicaragua and that he lost his Cameroonian passport, phone, and money
   when the boat he was riding in capsized.
          The IJ also inquired about the death of Nkenglefac’s father.
   Nkenglefac explained that his father died in November 2017, while
   Nkenglefac was still living in Cameroon. At that time, soldiers were
   conducting a crackdown in Muyuka. They were going house to house,
   searching for weapons. The soldiers seized his father’s farming tools and,
   during the search of the house, attempted to seize his father’s hunting rifle.
   His father struggled with the soldiers over the gun and was shot in the chest
   during the struggle. He died of his injuries four to five days later.
                                          B.
          On November 20, 2018, the IJ issued her opinion, deciding that
   Nkenglefac was not credible. The IJ identified several omissions and
   inconsistencies, highlighting that, in his declaration in support of his
   application for relief from removal, Nkenglefac stated that he had been
   arrested “several” times but provided different answers in both his CBP
   interview (one arrest during a strike in 2017) and his credible fear interview
   (two arrests). Secondly, the IJ observed that during his credible fear
   interview, Nkenglefac relayed that his family’s home was searched, and his
   father’s tools were seized, but he apparently did not mention that his father




                                           5
Case: 19-60647        Document: 00516323396              Page: 6       Date Filed: 05/18/2022




                                          No. 19-60647


   was shot and killed during the incident. Highlighting these alleged
   inconsistencies, the IJ denied Nkenglefac’s application for relief from
   removal based on lack of credibility.2
           Because Nkenglefac had failed to demonstrate that he was eligible for
   asylum, the IJ concluded that he had also failed to demonstrate that he was
   entitled to withholding of removal. Finally, the IJ concluded that Nkenglefac
   was not entitled to relief under the CAT because his claim was based on his
   testimony, which was not credible, and because he had failed to provide
   corroborating evidence. Therefore, the IJ denied Nkenglefac’s application
   for relief from removal and ordered him removed to Cameroon.
                                               C.
           Nkenglefac timely appealed to the BIA. He argued that the IJ erred
   by finding that his testimony was not credible because the finding was based
   on perceived inconsistencies drawn from documents never presented at the
   removal hearing, namely, the government summaries of his interviews with
   CBP and asylum officers. He asserted that the IJ’s reliance on inferences
   drawn from these documents, without giving him an opportunity to explain
   or challenge the alleged inconsistencies, violated his due process rights. He
   argued that the summaries of those interviews were consistent with his
   testimony and that many of the inconsistencies or omissions perceived by the
   IJ were minor and easily explainable. Nkenglefac also challenged the IJ’s
   determination that he failed to provide sufficient corroborating evidence. He
   argued that his testimony alone was credible and provided a sufficient basis



           2
              Alternatively, the IJ found that Nkenglefac failed to provide sufficient
   corroborating evidence to support his claims of past persecution and a well-founded fear of
   future persecution on account of a protected ground. The BIA upheld these findings on
   the explicit assumption of an “[a]bsen[ce] [of] credible testimony.” Finally, the IJ refused
   to consider evidence submitted by Nkenglefac (his Exhibit 5), which was submitted two
   days after the discovery deadline.




                                                6
Case: 19-60647         Document: 00516323396              Page: 7       Date Filed: 05/18/2022




                                          No. 19-60647


   to establish past persecution, and that he provided as much documentary
   evidence as was reasonably available to him. He also disputed the IJ’s
   determination that he failed to carry his burden of establishing past
   persecution or a well-founded fear of future persecution.
           In a divided opinion, the BIA upheld the IJ’s adverse credibility
   inference drawn from Nkenglefac’s interviews with CBP and asylum
   officers. Moreover, the BIA majority stated that Nkenglefac had waived any
   contrary argument by failing to raise it before the IJ. The BIA specifically
   noted the alleged inconsistencies concerning the number of times Nkenglefac
   was arrested and the omission of his father’s 2017 shooting death in his
   credible fear interview. The BIA did not address or rely on any other
   inconsistency in reaching its determination.3 Accordingly, the BIA agreed
   with the IJ’s determination that Nkenglefac failed to establish his eligibility
   for asylum, withholding of removal, or relief under the CAT and dismissed
   Nkenglefac’s appeal. A member of the panel dissented, asserting that the
   adverse credibility determination was erroneous; that the IJ improperly
   relied on evidence not in the record; that the evidence, even if properly
   considered, was generally consistent with his later claims; and that the IJ
   should have afforded some weight to the documentary evidence contained in
   Exhibit 5.
           Nkenglefac filed a timely petition for review in this court, seeking a
   stay of removal, which was denied, and Nkenglefac was removed to
   Cameroon.




           3
            The BIA further affirmed the IJ’s decision to exclude and give no weight to the
   untimely filed evidence in Exhibit 5, on the ground that the refusal to do so was not clearly
   erroneous.




                                                7
Case: 19-60647      Document: 00516323396          Page: 8   Date Filed: 05/18/2022




                                    No. 19-60647


                                          II.
          Nkenglefac seeks review of the decision of the BIA, issued on August
   1, 2019. On appeal, we review only the decision of the BIA, unless the IJ’s
   decision impacted the decision of the BIA. See Efe v. Ashcroft, 293 F.3d 899,
   903 (5th Cir. 2002). In this case, the BIA determined the IJ’s adverse
   credibility finding was not clearly erroneous; therefore, we have the authority
   to review those portions of the IJ’s decision that impacted the BIA, in
   addition to the BIA’s decision. Id. Factual findings are reviewed for
   substantial evidence and legal determinations are reviewed de novo. Lopez-
   Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001) (per curiam).
   Constitutional challenges—such as a due process challenge—are reviewed
   de novo. See Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549 (5th Cir. 2006)
   (per curiam) (citing Soadjede v. Ashcroft, 324 F.3d 830, 831 (5th Cir. 2003)
   (per curiam). Under the substantial evidence standard, this court will not
   overturn a factual finding unless the evidence compels a contrary result.
   Martinez-Lopez v. Barr, 943 F.3d 766, 769 (5th Cir. 2019) (per curiam).
                                          III.
          Nkenglefac’s removal to Cameroon necessitates this court’s
   consideration of its jurisdiction. “This Court must examine the basis of its
   jurisdiction, on its own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659,
   660 (5th Cir. 1987) (per curiam). “A moot case presents no Article III case
   or controversy, and a court has no constitutional jurisdiction to resolve the
   issues it presents.” Goldin v. Bartholow, 166 F.3d 710, 717 (5th Cir. 1999).
   “An action is moot where (1) the controversy is no longer live or (2) the
   parties lack a personal stake in its outcome.” Rocky v. King, 900 F.2d 864,
   867 (5th Cir. 1990). Events occurring after a district court’s entry of
   judgment may render an appeal moot. See Bailey v. Southerland, 821 F.2d 277,
   278-79 (5th Cir. 1987) (per curiam).




                                           8
Case: 19-60647     Document: 00516323396            Page: 9   Date Filed: 05/18/2022




                                     No. 19-60647


          “In cases challenging a BIA decision, the petitioner’s removal from
   the United States generally renders the petition moot unless the petitioner
   would suffer collateral legal consequences from the challenged decision.”
   Mendoza-Flores v. Rosen, 983 F.3d 845, 847 (5th Cir. 2020). If this court were
   to uphold the BIA’s decision, Nkenglefac would “suffer an automatic
   ‘period of inadmissibility following removal.’” Arulnanthy v. Garland, 17
   F.4th 586, 592 (5th Cir. 2021) (citation omitted). An automatic period of
   inadmissibility is a “concrete disadvantage” that is “imposed as a matter of
   law” and, as such, constitutes an adverse collateral consequence. See Alwan
   v. Ashcroft, 388 F.3d 507, 511 (5th Cir. 2004). Thus, Nkenglefac’s removal
   does not render this case moot.
                                         IV.
          Nkenglefac argues that the IJ erred as a matter of law by drawing
   negative credibility inferences from summaries of his CBP and credible fear
   interviews because neither interview was submitted into the record during
   his proceeding, much less adverted to. Nkenglefac also argues that he did not
   waive this argument because he could not have raised the issue before the IJ
   given that he had no notice the IJ would rely on these documents prior to
   issuance of her decision.
                                         A.
          This court has previously held that reliance on records of credible fear
   and asylum interviews generally is not improper and that discrepancies
   among an applicant’s credible fear interview, other records, and testimony
   can be considered in deciding credibility. See Avelar-Oliva v. Barr, 954 F.3d
   757, 764-65, 767-69 (5th Cir. 2020) (affirming adverse credibility
   determination due to variances between credible fear interview and
   testimony); Singh v. Sessions, 880 F.3d 220, 226 (5th Cir. 2018) (same);
   Arulnanthy, 17 F.4th at 593-95 (same). “An IJ may rely on any inconsistency




                                          9
Case: 19-60647        Document: 00516323396               Page: 10       Date Filed: 05/18/2022




                                          No. 19-60647


   or omission in making an adverse credibility determination as long as the
   totality of the circumstances establishes that an asylum applicant is not
   credible.” Singh, 880 F.3d at 225 (cleaned up).
           However,        under     BIA      precedent,       “an     adverse      credibility
   determination should not be based on inconsistencies that take an alien by
   surprise.” Matter of Y-I-M-, 27 I. & N. Dec. 724, 726-29 (BIA 2019) (quote
   at 726).4 Correspondingly, we have been clear that “an adverse credibility
   determination . . . ‘must be supported by specific and cogent reasons derived
   from the record.’” Singh, 880 F.3d at 225 (emphasis added) (quoting Wang v.
   Holder, 569 F.3d 531, 537 (5th Cir. 2009)); see also Meza Benitez v. Garland,
   No. 19-60819, 2021 WL 4998678, at *3 (5th Cir. Oct. 27, 2021) (unpublished)
   (per curiam).
           Relatedly, this court has approved, but not required, that petitioners
   should be given the opportunity to explain any non-obvious discrepancies that
   may bear on their credibility. See Mpesse v. Garland, No. 20-61207, 2021 WL
   4256177, at *5 (5th Cir. Sept. 17, 2021) (unpublished) (per curiam) (“When
   determining if an inconsistency is obvious, the key question is whether it is
   reasonable to assume that the applicant was aware of it and had an
   opportunity to offer an explanation before the IJ relied on it.” (cleaned up)).
   The court in Mpesse instructively explained that because the IJ had


           4
             In addition to the BIA, at least two circuits have imposed limitations on the degree
   to which an IJ can rely on inconsistencies to make an adverse credibility finding without
   providing the petitioner with an opportunity to respond or explain the perceived
   discrepancies. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011) (stating that “an IJ
   cannot base an adverse credibility determination on a contradiction that the alien could
   reconcile if given a chance to do so”); Ming Shi Xue v. BIA, 439 F.3d 111, 121 (2d Cir. 2006)
   (“[W]here the perceived incongruities in an asylum applicant’s testimony are not plainly
   obvious, an IJ cannot rely on them to support an adverse credibility ruling without first
   identifying the alleged inconsistencies for the applicant and giving the applicant an
   opportunity to address them.”).




                                                10
Case: 19-60647       Document: 00516323396              Page: 11      Date Filed: 05/18/2022




                                         No. 19-60647


   questioned Mpesse about the inconsistencies at trial, he had been given an
   adequate opportunity to respond to discrepancies that impacted the IJ’s
   credibility determination. Id.
           Nkenglefac’s claim is distinguishable in two meaningful respects.
   First, at no point during the hearing before the IJ was Nkenglefac provided
   with the opportunity to explain any apparent inconsistencies or dispute the
   accuracy of the records in question, or cross examine the individuals who
   prepared the interview summaries, much less object to their introduction, or
   offer views on weight to be given to the evidence. Inspection of the hearing
   record confirms that Nkenglefac was not given the opportunity to explain
   perceived inconsistencies in the government summaries of his prior
   uncounseled interviews.5 Indeed, the voluminous testimonial record,
   including extensive government cross-examination and IJ direct inquiry,
   gives no indication that Nkenglefac had previously made any inconsistent
   statements, yet the IJ, three months later, determined that “inconsistencies
   and omissions . . . undermine critical parts of Respondent’s claim” to such
   an extent that the court denied “Respondent’s application based on lack of
   credibility.”
           Second, in Mpesse, as well as all the other aforementioned cases, such
   as Singh v. Garland, 850 F. App’x 920 (5th Cir. 2021) (unpublished) (per
   curiam), the CBP and credible fear interviews at issue were submitted into



           5
             The fact that Nkenglefac was not given an opportunity to explain perceived
   inconsistencies also distinguishes this case from another recent decision, Thraiyappah v.
   Garland, No. 21-60092, 2022 WL 807405 (5th Cir. Mar. 16, 2022) (unpublished) (per
   curiam). In that case we highlighted that “Thraiyappah . . . had an opportunity to clarify
   or explain any perceived inconsistencies and omissions in his prior statements during
   the merits hearing.” Id. at *4. Additionally, in cases cited in Thraiyappah, the records
   confirm that the petitioners were given the opportunity to explain or clarify alleged
   inconsistencies prior to credibility determinations.




                                              11
Case: 19-60647       Document: 00516323396               Page: 12       Date Filed: 05/18/2022




                                          No. 19-60647


   the hearing record.6 Conversely, as the unanimous BIA panel found,
   “[Nkenglefac’s] interviews with asylum officers and broader patrol officers .
   . . were not introduced into the record.”
           As explained above, “an adverse credibility determination . . . ‘must
   be supported by specific and cogent reasons derived from the record.’” Singh,
   880 F.3d at 225 (emphasis added) (citation omitted); see also Mwembie v.
   Gonzales, 443 F.3d 405, 410 (5th Cir. 2006) (explaining that the court is not
   compelled to uphold credibility determinations that are “unsupported by the
   record”). Because the IJ’s credibility determination is not “supported by the
   record,” the BIA erred by affirming it.
                                               B.
           The BIA majority—affirming the IJ’s decision—also determined
   that Nkenglefac’s argument regarding the absence of the CBP and credible
   fear interviews from the record was “waived” because “the [trial] transcript
   reflects that [Nkenglefac’s] former counsel never requested that these
   records . . . be made a part of the record.” However, we fail to understand
   why Nkenglefac’s counsel should have introduced these government
   summaries into the record to anticipate and explain later-perceived
   inconsistencies when they were never identified, referenced, or discussed.7


           6
             See United States v. Huntsberry, 956 F.3d 270, 285 (5th Cir. 2020) (“It is well-
   settled that courts may judicially notice court records as evidence of judicial actions.”).
           7
             Nkenglefac’s brief on appeal to the BIA gave him his first opportunity to respond
   to the perceived inconsistencies identified by the IJ:
                   There is no meaningful distinction between [Nkenglefac’s] two arrests, as
           the respondent allegedly told a CBP officer, and ‘several arrests,’ as stated
           in his declaration. His alleged failure to remember the name of the
           organization which helped secure his release, an organization he had no direct
           contact with, is irrelevant to his claim. The fact that he allegedly ‘did not mention
           he was physically harmed’ during his arrest when he spoke to border patrol officers
           could have been due to the fact that he was specifically asked if he had been




                                                12
Case: 19-60647      Document: 00516323396                Page: 13       Date Filed: 05/18/2022




                                         No. 19-60647


   It is also worth noting that there is no evidence—beyond the statement of the
   BIA majority—that Nkenglefac’s counsel failed to preserve this issue on
   appeal. The issue was discussed at length in Nkenglefac’s appeal brief to the
   BIA and again in his brief to this court. Furthermore, this observation stands
   in contravention to existing BIA law that “an adverse credibility
   determination should not be based on inconsistencies that take an alien by
   surprise.” Matter of Y-I-M-, 27 I. & N. Dec. 724, 726-29 (BIA 2019) (quote
   at 726). Notably, the Government’s brief on appeal does not argue that
   Nkenglefac has waived this argument.
                                               V.
          We GRANT the petition for review and REMAND this case to the
   BIA for further proceedings consistent with this opinion.




          arrested, not if he had been harmed during arrest or detention. Furthermore, the
          respondent did, in fact, report to border patrol officers that he ‘had pain in [his]
          left shoulder from being restrained from a soldier,’ which indicates that he did
          report harm during that interview and did indicate that the harm was inflicted by a
          Cameroonian soldier during an arrest or detention. The statement taken by border
          patrol officers is a brief overview of his claim, not a detailed investigation. Since
          the interview was not introduced into evidence, however, it is impossible to
          question or review the questions and responses the respondent provided in such
          an interview. This makes it impossible for the respondent to challenge the
          Immigration Judge’s assessment of such an interview as well as impossible for this
          Board to review and determine if the Immigration Judge committed an error.
                  Likewise, the respondent’s failure to disclose to asylum officers that his
          father had been killed is due to the fact that questions posed specifically related to
          harm he experienced personally, not harm to others.




                                               13